significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul inre dear this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year ending date this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted - _ the company has experienced temporary excluding a the substantial business hardship as evidenced by losses in income in oe further impacted by a lack of sufficient equity at a time when the commercial printing equipment industry began experiencing a change in both product evolution and technology that generally required increased capital investments in an effort to recover from this hardship the company has divested itself of certain the company’s financial situation was _of the - _and has relocated to a more efficient facility these actions have significantly reduced the company's breakeven point benefit accruals under the plan have been frozen since the actuarial value of assets asof were _ with a funding ratio of ‘ was and current liabilities it has been determined that an application of the minimum_funding_standard would be adverse to the interests of plan participants in the aggregate accordingly this waiver has been granted subject_to the following condition which you have agreed to the company will make contributions necessary to satisfy the minimum_funding requirement including the waiver amortization payment for the plan_year ended of the plan for the plan_year ending by if the company fails to meet the above condition this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this acopy of this letter letter to the should be sent to the enrolled_actuary servicing the plan if you have any questions concerning this matter please contact sincerely whatin ppm martin l pippins manager employee_plans actuarial group
